Citation Nr: 1741117	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to June 23, 2014 and in excess of 30 percent from August 1, 2015 (exclusive of a period of temporary total rating from June 23, 2014 through July 31, 2015) for left knee chondromalacia, degenerative joint disease and total knee replacement.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from June 1981 to September 1981 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that in March 2017 the Veteran timely appealed an August 2016 rating decision which involved claims for service connection for tinnitus, a low back disorder, left and right hips and TDIU but thus far no statement of the case has been issued.  While the Board is cognizant of the decision in Manlincon v. West, 12 Vet. App 238 (1999), in this case, unlike in Manlincon, the Veterans Appeals Control and Locator System shows that the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.

During the pendency of the appeal for a higher initial rating for the left knee, however, the Veteran alleged that his knee prevented him from working.  The issue of entitlement to a TDIU has thus also been raised by the evidence of record as part and parcel of the appeal for a higher initial rating for the left knee.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Since the inferred TDIU claim could provide the Veteran with an effective date earlier than the TDIU claim which gave rise to the August 2016 rating decision, here, the Board will take jurisdiction over the TDIU issue since this is of potentially greater benefit to the Veteran.  The Board will not take jurisdiction over the remaining claims identified above which the RO has fully acknowledged and which are currently processing.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher initial rating for left knee disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is evenly balanced as to whether the Veteran's right knee arthritis is proximately due to or the result of the service-connected left knee disability.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for right knee arthritis on a secondary basis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a right knee disorder is the result of compensating for his service-connected left knee disability and therefore the right knee disability is secondary to the left knee disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a November 2013 VA knee examination shows that the Veteran has arthritis in the right knee.  The Veteran is also service-connected for a left knee disability.  Hence, the dispositive issue in this case is whether the Veteran's right knee arthritis is caused or aggravated by service-connected left knee disability.

At the November 2013 VA examination, a VA physician concluded, following a review of the claims file and examination of the Veteran, that the Veteran's right knee arthritis was less likely as not related to the left knee because the Veteran had been sedentary since 1995 and so the left knee problems could not have caused the right knee arthritis by overcompensation.  Rather, the Veteran's right knee arthritis was likely due to genetics and obesity since "it is known that obesity can cause arthritis as per medical textbooks and clinical experience."

In April 2016, the Veteran submitted a February 2016 treatment record from Dr. Makani, his treating orthopedist.  The record shows that the Veteran had been complaining of bilateral knee pain and reported that he had been walking with a limp due to surgery on his left knee.  The doctor noted that he had discussed the diagnosis, prognosis and treatment with the Veteran and stated that "I do believe that it is possible that his right knee [arthritis and pain] has been accelerated by the initial left knee injury he had due to increased stress on his joints to compensate for his left knee injury and his left knee arthritis."

At the April 2017 hearing, the representative stated that the Veteran was attempting to obtain another medical opinion from Dr. Makani and in May 2017, the Veteran submitted a medical opinion worksheet which had been filled out by Dr. Makani.  Although Dr. Makani did not check boxes indicating that he had reviewed service treatment records or post-service treatment records, he checked a box indicating that there was at least a 51 percent probability that right knee arthritis and pain was caused by or a result of service-connected left knee arthritis.  The rationale was that the Veteran developed progressive worsening of the right knee and arthritis likely from favoring it due to a service-connected left knee pain and arthritis.

In light of the above, the Board finds that there is sufficient evidence to grant the claim.  Although Dr. Makani indicated in the May 2017 opinion that he had not reviewed the entire claims file prior to rendering his opinion, because the relationship between the Veteran's left and right knee disabilities is the dispositive issue in this case, and because Dr. Makani is the Veteran's treating orthopedist, the Board finds that he was sufficiently informed of the Veteran's relevant medical history and his ignorance of the service treatment records does not weigh as heavily against the opinion.  Additionally, as an orthopedist, Dr. Makani has the pertinent medical training and experience to render such a judgment and he offered adequate rationale in support of his conclusion.

In sum, while Dr. Makani's February 2016 statement alone is too speculative, when added to the May 2017 opinion, they combine to render the evidence at least in equipoise.  In other words, there are two adequate medical opinions - from Dr. Makani and the November 2013 VA examiner - offered by competent medical professionals but which come to opposite conclusions.  As such, the evidence is evenly balanced as to whether right knee arthritis is proximately due to or the result of the service-connected left knee disability.  The Veteran is therefore entitled to the benefit of the doubt.  38 U.S.C.A. § 5107.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).


ORDER

Entitlement to service connection for right knee arthritis is granted.


REMAND

As to the left knee, although a VA examination was obtained in July 2016, recently, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and of any opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Of note, the Veteran's left total knee replacement is currently evaluated as 30 percent disabling under Diagnostic Code 5055 which provides that the knee may be evaluated under, inter alia, limited range of motion in knee extension.  In this case, the July 2016 examination did not fully address all of these factors identified above, and so a new examination is required.

In addition, the statement of the case addressing the left knee was issued in December 2013 but since that time, additional pertinent evidence not previously considered has been associated with the claims file, including numerous private and VA treatment records.  Although May and September 2015 rating decisions granting and continuing a 30 percent rating for residuals for left total knee replacement considered some of this evidence, a number of pertinent private and VA treatment records were associated with the claims file subsequent to these rating decisions.  Accordingly, a supplemental statement of the case must be issued following initial review of this evidence by the AOJ.  38 C.F.R. § 19.37 (2016).

The claim for a TDIU is intertwined with the above.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to evaluate the current severity of his left knee disability.  The electronic claims folders should be made available to the examiner for review in conjunction with the examinations and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to the knees.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing for the joint in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should additionally describe any occupational impairment resulting from the left knee disorder.

The rationale for all opinions expressed must be provided.

2.  After completion of the above, readjudicate the claims, including TDIU.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


